DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status

This office action is in response to amendments/arguments filed on September 22, 2021. Applicant has amended Claims 1, 9, 12, and 17, and cancelled Claims 4, 8, and 16. Claims 1 – 3, 5 – 7, 9 – 15, and 17 – 20 are currently pending. 


Response to Arguments

Applicant’s arguments have been fully considered. 

Previous drawing objections are withdrawn due to submission of corrected drawings on September 22, 2021.  

With regards to prior art rejections, applicant argues that the cited references do not disclose the arcuate or convex surfaces formed on both the pillar portions and the reinforcing wall, as currently recited. Examiner agrees. However, the newly recited 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17, last line, recites the at least one reinforcing wall. However, Claim 17 introduces a plurality of reinforcing walls, thus making it unclear which of the reinforcing walls is being referred to. Examiner suggests amending the at least one reinforcing wall to the plurality of reinforcing walls. 

Claims 18 – 20 are rejected by virtue of their dependence on Claim 17. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 7, 11, 12, 14, 15, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi et al. (hereafter “Tsukagoshi” – WO 2019/044867) in view of Takamura et al. (hereafter “Takamura” – JP 2014-214736).

With regards to Claim 1:

a fixed scroll (fixed scroll 10, Figures 1, 4, 5) for a scroll compressor (see Figure 1 and English translation) comprising: a plurality of pillar portions (outer peripheral wall 10c, split into multiple unlabeled portions as shown in Figures 4, 5) extending axially from a first face of the fixed scroll to an opposing second face thereof (see annotated Figures 1 and 5 below), each of the plurality of the pillar portions spaced radially outwardly of a spiral structure (spiral wall 10b) at least partially defining a compression chamber (compression chambers 15, see Figure 1) of the scroll compressor; an annular array of spaced flow openings (10d1, 10d2, 10d3) into the compression chamber of the scroll compressor with each of the flow openings formed between adjacent ones of the pillar portions (as shown in Figures 4, 5), wherein the fixed scroll includes at least one reinforcing wall extending axially from the first face towards the second face of the fixed scroll, wherein each of the at least one reinforcing walls is formed between and connects adjacent ones of the pillar portions (see annotated Figures below, the openings 10d1, 10d2, 10d3 do not extend all the way to the first face, meaning there is a “reinforcing wall”, under broadest reasonable interpretation, between the pillars).

Tsukagoshi does not explicitly disclose the fixed scroll further comprises an arcuate and convex surface extended radially inwardly at a boundary of one of the flow openings, and wherein the arcuate or convex surface is formed in the pillar portions and the at least one reinforcing wall. However, this feature just amounts to rounded edges for reduced pressure loss and improved flow 



    PNG
    media_image1.png
    358
    610
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    402
    554
    media_image2.png
    Greyscale




With regards to Claim 2:

The Tsukagoshi modification of Claim 1 does not explicitly disclose the fixed scroll is formed in a forging process. However, this qualifies as product-by-process language. See MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, “"a product in the prior art made by a different process can anticipate a product-by-process claim”. Since Claim 2 is directed to a product claim, the patentability of the product does not depend on its method of production. Also, it is noted that this is not a scenario in which the structure of the product itself dictates a certain manufacturing process, since Paragraph 30 of the applicant’s own disclosure states that “[t]he fixed scroll 1 may alternatively be formed by a suitable casting 

With regards to Claim 3:

The Tsukagoshi modification of Claim 1 teaches each of the flow openings has a constant or a progressively decreasing circumferential width as each of the flow openings progresses away from the second face and towards the first face (see cross-sectional view in Figure 4 of Tsukagoshi, constant circumferential width of openings 10d1, 10d2, 10d3).

With regards to Claim 7:

The Tsukagoshi modification of Claim 1 teaches a ratio of the flow openings relative to the pillar portions around a circumference of the fixed scroll at the second face thereof is between 1 to 4 and 1 to 1 (Figures 4 and 5 of Tsukagoshi .

With regards to Claim 11:

The Tsukagoshi modification of Claim 1 teaches the plurality of pillar portions includes at least three of the pillar portions (see Figures 4 and 5 of Tsukagoshi, four pillar portions depicted). 

With regards to Claim 12:

Tsukagoshi discloses a fixed scroll (fixed scroll 10, Figures 1, 4, 5) for a scroll compressor (see Figure 1 and English translation) comprising: a circumferential wall (outer peripheral wall 10c) extending axially from a first face of the fixed scroll to an opposing second face thereof (see annotated Figures 1 and 5 below), the first face defined by an end wall of the fixed scroll (as shown in annotated Figure 1), the circumferential wall extending from an outermost periphery of the end wall and surrounding a spiral structure (spiral wall 10b) extending axially from the end wall, the spiral structure at least partially defining a compression chamber (compression chambers 15, Figure 1) of the scroll compressor, a plurality of discontinuous portions (“pillars”, see annotated Figure 5 below) formed in the circumferential wall at the second face thereof to form a plurality of pillar portions in the circumferential wall with each of the pillar portions formed between adjacent ones of the discontinuous portions, wherein each of the discontinuous portions forms a flow opening (10s1, 10s2, 10d3) into the compression chamber of the scroll compressor, wherein the circumferential wall further includes at least one reinforcing wall axially aligned with one of the discontinuous portions of the at least one reinforcing wall connecting two adjacent ones of the pillar portions to each other with respect to the circumferential direction of the circumferential wall (see annotated Figures below, the openings 10d1, 10d2, 10d3 do not extend all the way to the first face, meaning there is a “reinforcing wall”, under broadest reasonable interpretation, between the pillars).

Tsukagoshi does not explicitly disclose the fixed scroll further comprises an arcuate and convex surface extended radially inwardly at a boundary of one of the flow openings, and wherein the arcuate or convex surface is formed in the pillar portions and the at least one reinforcing wall. However, this feature just amounts to rounded edges for reduced pressure loss and improved flow characteristics, a feature is widely known in the art. As an example, Takamura (Figure 7) teaches a surface (40) that is added in front of an edge of a scroll in order to better guide the flow, redirecting the flow “gradually … over long distances” (see English translation). The surface is a rounded edge that qualifies as an arcuate and convex surface. This gradual flow direction change leads to maintain the effective flow and a reduction in pressure loss (see abstract and English translation). MPEP 2143C teaches it is obvious to use a known 

With regards to Claim 14:

The Tsukagoshi modification of Claim 12 teaches at least one of the discontinuous portions extends axially from the second face to the end wall of the fixed scroll (see Figures 1, 4, 5 of Tsukagoshi, all pillar portions extend to the to the end wall/first face, under broadest reasonable interpretation). 

With regards to Claim 15:

The Tsukagoshi modification of Claim 12 teaches the circumferential wall includes at least three of the pillar portions (see Figures 4 and 5 of Tsukagoshi, four pillar portions depicted).

With regards to Claim 17:

Tsukagoshi discloses a scroll compressor (compressor 1, Figure 1) for a motor vehicle air conditioning system (see English translation: “a scroll compressor that can be used for a refrigeration cycle or the like of a vehicle air conditioner”) comprising: an orbiting scroll (orbiting scroll 11, Figure 1) having a first spiral structure (spiral wall 11b, Figure 1); a fixed scroll (fixed scroll 10, Figures 1, 4, 5) including: a plurality of pillar portions extending axially from a first face of the fixed scroll to an opposing second face thereof (see annotated Figures 1 and 5 in the rejection of Claim 1), each of the plurality of the pillar portions spaced radially outwardly of a second spiral structure (spiral wall 10b), the second spiral structure configured to cooperate with the first spiral structure of the orbiting scroll to define at least one compression chamber (compression chambers 15) of the scroll compressor; an annular array of spaced flow openings (openings 10d1, into the compression chamber of the scroll compressor with each of the flow openings formed between adjacent ones of the pillar portions (as seen in Figures 4, 5), wherein the fixed scroll includes a plurality of reinforcing walls provided between and connecting two adjacent ones of the pillar portion (see annotated Figures below, the openings 10d1, 10d2, 10d3 do not extend all the way to the first face, meaning there are a plurality of “reinforcing walls”, under broadest reasonable interpretation, between the pillars).

Tsukagoshi does not explicitly disclose the fixed scroll further comprises an arcuate and convex surface extended radially inwardly at a boundary of one of the flow openings, and wherein the arcuate or convex surface is formed in the pillar portions and the plurality of reinforcing walls. However, this feature just amounts to rounded edges for reduced pressure loss and improved flow characteristics, a feature is widely known in the art. As an example, Takamura (Figure 7) teaches a surface (40) that is added in front of an edge of a scroll in order to better guide the flow, redirecting the flow “gradually … over long distances” (see English translation). The surface is a rounded edge that qualifies as an arcuate and convex surface. This gradual flow direction change leads to maintain the effective flow and a reduction in pressure loss (see abstract and English translation). MPEP 2143C teaches it is obvious to use a known technique to improve a similar device in the same way. In this case, the known technique is the use of rounded edges in any direction change required of a fluid flow, and the similar device is the fixed scroll walls (which, much like the scroll 

With regards to Claim 18:

The Tsukagoshi modification of Claim 17 teaches a housing (housing 2, Figure 1 of Tsukagoshi) defining at least one flow chamber (see annotated Figure 1 in rejection of Claim 1 – “flow chamber”) for conveying the refrigerant to at least one of the flow openings, each of the at least one flow chambers disposed radially outwardly of one of the pillar portions of the fixed scroll.

With regards to Claim 19:

The Tsukagoshi modification of Claim 17 teaches the second face of the fixed scroll is coupled to an end of a housing portion (support block 5, Figure 1 of Tsukagoshi) of the scroll compressor with each of the flow openings at least partially defined by the end of the housing portion (as shown in Figure 1, second .


Claims 1, 5, 6, 10, 12, 13, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigaki et al. (hereafter “Tanigaki” – JP H09-042174) in view of Takamura et al. (hereafter “Takamura” – JP 2014-214736).

With regards to Claim 1:

Tanigaki discloses a fixed scroll (fixed scroll 1, Figures 1A, 1B) for a scroll compressor (see Figure 1A and English translation) comprising: a plurality of pillar portions (legs 38) extending axially from a first face of the fixed scroll (left hand face of end plate 11 form the perspective of Figure 1A) to an opposing second face thereof (right end face of legs 38, upon which shim 37 abuts, from perspective of Figure 1B), each of the plurality of the pillar portions spaced radially outwardly of a spiral structure (spiral wall 12) at least partially defining a compression chamber (compression chambers 24) of the scroll compressor; an annular array of spaced flow openings (unlabeled spaces between legs 38, as seen in Figure 1B) into the compression chamber of the scroll compressor with each of the flow openings formed between adjacent ones of the pillar portions (as shown in Figure 1B), wherein the fixed scroll includes at least one reinforcing wall extending axially from the first face towards the second face of the fixed scroll, wherein each of the at least one reinforcing walls is formed between and connects adjacent ones of the pillar portions (see Figure 1A, the plate itself extends axially from the first face towards the second face, meaning the parts of the plate that are located in between the pillar legs 38 qualify as “reinforcing walls” under broadest reasonable interpretation).

***Note that applicant can overcome the interpretation of “reinforcing walls” above by narrowing the definition of where the reinforcing walls extend from – i.e. by reciting that the reinforcing walls extend from a surface of the plate facing the compression chamber towards the second face, or something along these lines. Note that only the Tanigaki reference is overcome with such an amendment. 

Tanigaki discloses at least one of the pillar portions includes an arcuate and convex surface where a circumferentially extending surface of the at least one of the pillar portions transitions to a radially inwardly extending surface of the at least one of the pillar portions at a boundary of one of the flow openings (see Figure 1B – none of the legs 38 have sharp angles and at least the bottom left leg 38, as shown in Figure 1B has a rounded edge for a smoothed transition from a circumferentially extending surface to a radially extending surface), but does not explicitly disclose the arcuate or convex surface is formed in the pillar portions and the at least one reinforcing wall. However, this feature just amounts to rounded edges for reduced pressure loss and improved flow characteristics, a feature is widely known in the art. As an example, Takamura (Figure 7) teaches a 



    PNG
    media_image3.png
    246
    269
    media_image3.png
    Greyscale


With regards to Claims 5 and 6:

The Tanigaki modification of Claim 1 teaches at least one of the flow openings extends axially through at least one third and at least one half of a total axial distance between the first face and the second face (as shown in annotated Figure 1B of Tanigaki below, the unlabeled flow openings have an axial distance of approximately 63% of the distance from the first face to the second face – note that as per Paragraphs 20, 22, and 24, the thickness T of the end plate 11 is set to be 11 – 15 % of the outer diameter D of the fixed scroll 1 – when measuring Figure 1A, the thickness T of the end plate is approximately 12% of the outer diameter D of the fixed scroll – as such, Figures 1A and 1B can be considered to be drawn to scale to one of ordinary skill in the art as described in MPEP 2125).



    PNG
    media_image4.png
    308
    515
    media_image4.png
    Greyscale


With regards to Claim 10:

The Tanigaki modification of Claim 1 teaches at least one of the pillar portions includes an axially extending opening (opening 64 of Tanigaki) formed therein from the second face towards the first face, wherein the axially extending opening is configured to receive a coupler (bolts, Paragraphs 19, 21 of Tanigaki) therein for coupling the fixed scroll to a housing (frame 5) of the scroll compressor. 

With regards to Claim 12:

Tanigaki discloses a fixed scroll (fixed scroll 1, Figures 1A, 1B) for a scroll compressor (see Figure 1A and English translation) comprising: a circumferential wall (legs 38) extending axially from a first face of the fixed scroll (left hand face of end plate 11 form the perspective of Figure 1A) to an opposing second face thereof (right end face of legs 38, upon which shim 37 abuts, from perspective of Figure 1B), the first face defined by an end wall of the fixed scroll (as shown in Figure 1A), the circumferential wall extending from an outermost periphery of the end wall and surrounding a spiral structure (spiral wall 12) extending axially from the end wall, the spiral structure at least partially defining a compression chamber (compression chambers 24) of the scroll compressor, a plurality of discontinuous portions (legs 38) formed in the circumferential wall at the second face thereof to form a plurality of pillar portions in the circumferential wall with each of the pillar portions formed between adjacent ones of the discontinuous portions, wherein each of the discontinuous portions forms a flow opening (unlabeled spaces between legs 38, as seen in Figure 1B) into the compression chamber of the scroll compressor, wherein the circumferential wall further includes at least one reinforcing wall axially aligned with one of the discontinuous portions of the at least one reinforcing wall connecting two adjacent ones of the pillar portions to each other with respect to the circumferential direction of the circumferential wall (see Figure 1A, the plate itself extends axially from the first face towards the second face, meaning the parts of the plate that are located in .

***Note that applicant can overcome the interpretation of “reinforcing walls” above by narrowing the definition of where the reinforcing walls extend from – i.e. by reciting that the reinforcing walls extend from a surface of the plate facing the compression chamber towards the second face, or something along these lines. Note that only the Tanigaki reference is overcome with such an amendment. 

Tanigaki discloses at least one of the pillar portions includes an arcuate and convex surface where a circumferentially extending surface of the at least one of the pillar portions transitions to a radially inwardly extending surface of the at least one of the pillar portions at a boundary of one of the flow openings (see Figure 1B – none of the legs 38 have sharp angles and at least the bottom left leg 38, as shown in Figure 1B has a rounded edge for a smoothed transition from a circumferentially extending surface to a radially extending surface), but does not explicitly disclose the arcuate or convex surface is formed in the pillar portions and the at least one reinforcing wall. However, this feature just amounts to rounded edges for reduced pressure loss and improved flow characteristics, a feature is widely known in the art. As an example, Takamura (Figure 7) teaches a surface (40) that is added in front of an edge of a scroll in order to better guide the flow, redirecting the flow “gradually … over long distances” (see English translation). The surface is a rounded edge that qualifies as an arcuate and 

With regards to Claim 13:

The Tanigaki modification of Claim 12 teaches the discontinuous portions occupy 180 degrees or less of a total circumference of the circumferential wall at the second face of the fixed scroll (see Figure 1B of Tanigaki, each of the openings is larger than the largest of the legs 38, meaning that the legs 38 take up less than 180 degrees of the total circumference - note that as per Paragraphs 20, 22, and 24, the thickness T of the end plate 11 is set to be 11 – 15 % of the outer diameter D of the fixed scroll 1 – when measuring Figure 1A, the thickness T of .

With regards to Claim 17:

Tanigaki discloses a scroll compressor (Figures 1A, 1B) for a motor vehicle air conditioning system (intended use, see also Paragraph 1 of English translation: “incorporated in the air conditioner”) comprising: an orbiting scroll (orbiting scroll 2) having a first spiral structure (spiral wall 22); a fixed scroll (fixed scroll 1) including: a plurality of pillar portions (legs 38) extending axially from a first face (left hand face of end plate 11 form the perspective of Figure 1A) to an opposing second face thereof (right end face of legs 38, upon which shim 37 abuts, from perspective of Figure 1B), each of the plurality of the pillar portions spaced radially outwardly of a second spiral structure (spiral wall 12), the second spiral structure configured to cooperate with the first spiral structure of the orbiting scroll to define at least one compression chamber (compression chambers 24) of the scroll compressor; an annular array of spaced flow openings (unlabeled spaces between legs 38, as seen in Figure 1B) into the compression chamber of the scroll compressor with each of the flow openings formed between adjacent ones of the pillar portions (as shown in Figure 1B), wherein the fixed scroll includes a plurality of reinforcing walls provided between and connecting two adjacent ones of the pillar portion (see Figure 1A, the plate itself extends axially .

***Note that applicant can overcome the interpretation of “reinforcing walls” above by narrowing the definition of where the reinforcing walls extend from – i.e. by reciting that the reinforcing walls extend from a surface of the plate facing the compression chamber towards the second face, or something along these lines. Note that only the Tanigaki reference is overcome with such an amendment. 

Tanigaki discloses at least one of the pillar portions includes an arcuate and convex surface where a circumferentially extending surface of the at least one of the pillar portions transitions to a radially inwardly extending surface of the at least one of the pillar portions at a boundary of one of the flow openings (see Figure 1B – none of the legs 38 have sharp angles and at least the bottom left leg 38, as shown in Figure 1B has a rounded edge for a smoothed transition from a circumferentially extending surface to a radially extending surface), but does not explicitly disclose the arcuate or convex surface is formed in the pillar portions and the plurality of reinforcing walls. However, this feature just amounts to rounded edges for reduced pressure loss and improved flow characteristics, a feature is widely known in the art. As an example, Takamura (Figure 7) teaches a surface (40) that is added in front of an edge of a scroll in order to better guide the flow, redirecting the flow “gradually … over long distances” (see English 

With regards to Claim 19:

The Tanigaki modification of Claim 17 teaches the second face of the fixed scroll is coupled to an end of a housing portion (frame 5 of Tanigaki) of the scroll compressor with each of the flow openings at least partially defined by the end of the housing portion (as shown in Figure 1A of Tanigaki).

With regards to Claim 20:

The Tanigaki modification of Claim 17 teaches at least one of the pillar portions includes a coupler opening (opening 64 of Tanigaki) and the end of the housing portion includes at least opening aligned with the at least one of the pillar portions (see unlabeled opening in frame 5 in Figure 1A which aligns with opening 64 and receives bolt as per Paragraphs 19, 21 of Tanigaki), wherein a coupler (bolts, Paragraphs 19, 21) is disposed at least partially within the at least one coupler opening and the at least one opening of the housing portion.


Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 2018-0094407) in view of Takamura et al. (hereafter “Takamura” – JP 2014-214736).

With regards to Claims 1 and 9:

Cho discloses a fixed scroll (fixed scroll 150, Figures 2 – 4) for a scroll compressor (scroll compressor 100, Figure 1) comprising: a plurality of pillar portions (support portions 155, Figure 4) extending axially from a first face of the fixed scroll (see Figure 3, face of scroll 150 adjacent to labeling of discharge to an opposing second face thereof (face of support portions 155 shown in Figure 4), each of the plurality of the pillar portions spaced radially outwardly of a spiral structure (spiral wrap 152) at least partially defining a compression chamber (compression chambers P, Figure 1) of the scroll compressor; an annular array of spaced flow openings (suction ports 153 between support portions 155, see Figure 4) into the compression chamber of the scroll compressor with each of the flow openings formed between adjacent ones of the pillar portions (as shown in Figure 4), wherein the fixed scroll includes at least one reinforcing wall extending axially from the first face towards the second face of the fixed scroll, wherein each of the at least one reinforcing walls is formed between and connects adjacent ones of the pillar portions (as shown in Figures 2 and 3, the openings do not extend all the way to the first face, nor even to the depth of the spiral wall 152, meaning there is a “reinforcing wall”, under broadest reasonable interpretation, between the pillars), and the at least one reinforcing wall has an increased thickness in the radial direction of the fixed scroll in comparison to the two adjacent ones of the pillar portions (as seen in Figures 2 – 4, this reinforcing wall portion between the support portions 155 and the spiral wrap 152 is radially thicker than the support portion 155 themselves).

Cho does not explicitly disclose the fixed scroll further comprises an arcuate and convex surface extended radially inwardly at a boundary of one of the flow openings, and wherein the arcuate or convex surface is formed in the pillar portions and the at least one reinforcing wall. However, this feature just amounts . 


    PNG
    media_image5.png
    614
    526
    media_image5.png
    Greyscale



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Saturday, October 2, 2021